Citation Nr: 0207187	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for residuals of a burn 
to the right leg.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of motion of the cervical spine.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right knee.

6.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the left hip. 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  

The veteran raised the issues of a bilateral foot disorder 
and a bilateral upper extremity disorder, other than the 
shoulders, in September 1999.  These issues have not been 
developed for appellate review and are therefore referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

1.  In November 2000, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for headaches, as 
well as to the issues of higher initial evaluations for 
degenerative changes of the right knee and degenerative joint 
disease of the left hip.

2.  The veteran received a diagnosis of probable degenerative 
joint disease in the left knee, while on active duty service, 
and, within the year following his separation from active 
duty service, x-rays confirmed marginal osteophytes along the 
inferior margin of the patellofemoral joint.  

3.  During service, the veteran sustained a second-degree 
burn to the lower right leg; recent examination revealed an 
11.5 by 7.5 centimeters mildly hyperpigmented area on the 
lower right leg.  

4.  Cervical spine disability is manifested by complaints of 
pain and objective findings showing slight limitation of 
motion, without pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals by 
the veteran for the issue of entitlement to service 
connection for headaches, as well as to the issues of higher 
initial evaluations for degenerative changes of the right 
knee and degenerative joint disease of the left hip, have 
been met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2001).

2.  The veteran's left knee disability was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

3.  Residuals of a burn to the right lower leg were incurred 
in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

4.  The criteria for a disability rating in excess of 10 
percent for cervical spine disability, since the effective 
date of the grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law.  The veteran and his representative have been advised of 
the laws and regulations governing the claim, and they have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, if any claimed 
records were not available or found not to have ever actually 
existed, such fact was duly noted in the veteran's claims 
file.  The Board notes that the RO, in a September 2001 
letter, specifically informed the veteran and his 
representative of the Veterans Claims Assistance Act of 2000 
and they were given an opportunity to submit additional 
evidence and information in support of the claim.  

I.  Left Hip, Right Knee, Headaches

In a statement received by the RO in November 2000, the 
veteran stated that he wished to withdraw his appeals as to 
the issue of entitlement to service connection for headaches, 
as well as to the issues of higher initial evaluations for 
degenerative changes of the right knee and degenerative joint 
disease of the left hip.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

In the present case, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeals as to the issue of entitlement to 
service connection for headaches, as well as to the issues of 
higher initial evaluations for degenerative changes of the 
right knee and degenerative joint disease of the left hip.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to these 
issues.  As such, the Board finds that the veteran has 
withdrawn his claims as to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
these issues and they are dismissed.

II.  Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  If 
the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. 
§ 3.303(d).  

A.  Left Knee

At service entry, the veteran's lower extremities were 
normal.  His service medical records show that in July 1982, 
he injured his left leg while playing baseball.  He sustained 
bruises to the center of his left thigh.  Examination was 
positive for edema, tenderness, and painful range of motion.  
Quadriceps hematoma was diagnosed and he was placed on 
crutches.  Follow-up treatment in September 1982 showed left 
knee flexion to 45 degrees with some swelling and left knee 
pain.  Routine examinations in October 1985 and August 1993 
revealed normal lower extremities.  In April 1998, he was 
seen for left knee pain following his physical fitness test.  
He gave no history of trauma, twisting or turning of the 
knee.  Examination was positive for crepitus, tenderness over 
the acetabulum area, and tenderness on motion of the knee.  
In May 1998, he was seen for left knee pain.  Examination 
revealed crepitus, edema, weakness, point tenderness, and 
pain on adduction, abduction and rotation.  The impression 
was probable degenerative joint disease.  X-rays were taken, 
which showed that the left knee was normal.  The medical 
history taken at his April 1999 separation examination 
included bilateral knee problems.  Examination noted knee 
pain, but no findings pertaining to the left knee were made.  

In September 1999, one month after the veteran's separation 
from active duty, VA examination of the left knee found no 
effusion.  He had 0 to 135 degrees of flexion.  There was a 
moderate amount of patellofemoral crepitus, with medial joint 
line, as well as lateral joint line, crepitus on motion.  
There was lateral joint line tenderness.  There was no varus 
or valgus instability, and no anterior or posterior 
instability.  Lachman test was negative, as was McMurray 
sign.  X-rays of the left knee revealed calcification along 
the superior aspect of the medial collateral ligament, 
compatible with Pellegrini-Stieda complex.  No significant 
degenerative change was seen.  There was no evidence of acute 
fracture or injury.  The patellofemoral joint appeared 
remarkable only for a small marginal osteophyte along the 
inferior margin.  

X-rays taken in September 2000 of the veteran's left knee, 
during the course of VA examination, revealed small marginal 
osteophytes on the patella.  The patellofemoral joint was 
otherwise unremarkable.  There was no joint space narrowing, 
malalignment, fracture or injury.  There was Pellegrini-
Stieda complex, compatible with chronic medial collateral 
ligament injury.

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has a current 
knee disorder that was noted in service and, within the year 
following his separation from military service, x-rays 
revealed calcification along the superior aspect of the 
medial collateral ligament compatible with Pellegrini-Stieda 
complex and a small marginal osteophyte along the inferior 
margin.  Although the examiners noted no significant 
degenerative changes, x-rays have confirmed small, marginal 
osteophytes.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Under the circumstances of this case, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the veteran's left knee disability 
was incurred in service.  

B.  Right Leg

The veteran's service medical records show that in January 
1981, he was seen for treatment of a burn he sustained on his 
right lower leg.  The medical report notes that he had 
spilled hot grease on the leg.  An ace dressing with salve 
was applied to the area.  The diagnosis was a second-degree 
burn to the right lower leg.  Subsequent service medical 
records do not reflect any complaints or treatment for burn 
residuals on his right lower leg burn area.  At separation 
from service, his medical examination report notes the 
presence of various scars, but none was mentioned pertaining 
to his right lower leg.  

The report of the veteran's September 2001 VA examination 
notes that in 1982, while he was at work cleaning floors, a 
bucket of hot paste wax tipped over onto his right lower leg.  
He reported that the leg was surgically cleaned and, 
originally, he recalled, some thought had been given to doing 
a skin graft, but the ultimate decision was made to let it 
heal on its own.  He related that he occasionally had pain in 
the area when he did a lot of walking; otherwise, it did not 
seem to bother him.  On examination, an area 11.5 by 7.5 
centimeters on the distal anterolateral portion of his lower 
leg was seen.  It was mildly hyperpigmented relative to the 
surrounding skin.  The area was described as having decreased 
hair.  There were no raised borders, depressions, tenderness, 
or erythema.  

The evidence shows that the veteran sustained a second-degree 
burn to the lower portion of his right leg while in service.  
Recent VA examination has found an 11.5 by 7.5 centimeters 
hyperpigmented area on his right lower leg.  This area 
corresponds to the area of the in-service second-degree burn.  
Hence, with resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that the veteran has 
residuals of a second-degree burn to his right lower leg, 
which were incurred during his military service.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

III.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4 (2001).  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41 (2001).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

The veteran's cervical spine disability is rated under the 
provisions of VA's Schedule for Rating Disabilities 
pertaining to the musculoskeletal system, specifically, under 
Diagnostic Code 5290.  See 38 C.F.R. § 4.71a.  This code 
pertains to limitation of motion of the cervical spine, 
whereby slight limitation of motion of the cervical spine 
warrants a 10 percent rating.  Moderate limitation of motion 
of the cervical spine warrants a 20 percent rating and a 30 
percent rating is for severe limitation of motion of the 
cervical spine.  

The veteran maintains that he experiences neck pain.  On the 
September 2000 VA examination of the cervical spine, right 
paraspinous muscle tenderness, without focal trigger point 
was noted.  Range of motion studies of the cervical spine 
showed flexion from chin to chest; extension was to 60 
degrees; rotary side bending was to 70 degrees, bilaterally; 
and lateral side bending was to 40 degrees, bilaterally.  
There was no evidence of pain on motion.  There were no 
radiating symptoms.  Lhermitte's and Spurling signs were 
negative.  X-rays of the cervical spine revealed mild 
spondylosis at C6-7, with mild disc space narrowing.  No 
subluxation, fracture or injury was seen.  There was some 
straightening of the cervical spine.  The soft tissues were 
normal.  

As for limitation of motion of the cervical spine, the recent 
VA examination notes only slight limitation of motion of his 
cervical spine, as evidenced by extension to 60 degrees, 
while ranges of motion of all other movements were within 
normal limits.  Accordingly, as slight limitation of 
extension of the cervical spine has been shown on examination 
a 10 percent rating is warranted, and in the absence of 
moderate or severe limitation of motion, a higher rating is 
not for assignment under Diagnostic Code 5290.  See 38 C.F.R. 
§ 4.71a.  

When an evaluation of a disability is based on limited 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors.  See 38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The Board has considered 
such functional loss in the veteran's case; however, all 
movements, including extension, were performed without 
evidence of pain on motion.  Also, the slight limitation of 
motion was not objectively confirmed by findings such as 
swelling, or muscle spasm.  In addition, no radiating neck 
pain was found.  Both Lhermitte's sign and Spurling test 
results were negative, indicating no neurologic 
abnormalities.  

Also, in the absence of medical evidence of, or of disability 
comparable to, fractured cervical vertebra or ankylosis, x-
ray findings showing the presence of arthritis, or evidence 
of radiating pain, there is no basis for assignment of a 
higher rating for cervical spine disability under Diagnostic 
Codes 5010, 5285, 5286, 5287, or 5293.  See 38 C.F.R. 
§ 4.71a; see also Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  

Lastly, there is no showing that the veteran's cervical spine 
disability presents an exceptional or unusual disability 
picture as to warrant the assignment of an evaluation higher 
than 10 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (2001).  Specifically, the record is devoid of 
evidence showing that the veteran's cervical spine disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), nor has the 
veteran so argued. In view of this and the lack of evidence 
that the veteran's service-connected cervical spine 
disability has required frequent periods of hospitalization 
or has otherwise rendered impractical the application of the 
regular schedular standards, the Board is not required to 
remand this claim to the RO for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

The claims of entitlement to service connection for 
headaches, and entitlement to higher initial evaluations for 
degenerative changes of the right knee and degenerative joint 
disease of the left hip are dismissed.  Service connection 
for a left knee disorder is granted.  Service connection for 
residuals of a burn to the right leg is granted.  An initial 
evaluation in excess of 10 percent rating for limitation of 
motion of the cervical spine is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

